PER CURIAM.
The Court hereby amends Florida Rule of Appellate Procedure 9.420(e) to include Martin Luther King, Jr.’s birthday. The amended rule reads:
(e) Computation. In computing any period of time prescribed or allowed by these rules, by order of the court or by any applicable statute, the day of the act, event or default from which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included unless it is a Saturday, Sunday or a holiday described below, in which event, the period shall run until the end of the next day that is neither a Saturday, Sunday or holiday. When the period of time prescribed or allowed is less than seven days, intermediate Saturdays, Sundays and holidays shall be excluded in the computation. As used in this rule, holiday means:
(1) New Year’s Day;
(2) Martin Luther King, Jr. ⅛ birthday, the third Monday in January;
(2) (3)_Washington’s Birthday, the third Monday in February;
(3) (4)_Good Friday;
(4) (5)-Memorial Day, the last Monday in May;
(5) (6)_Independence Day;
(6) (7)-Labor Day, the first Monday in September;
(7) (8)-Columbus Day, the second Monday in October;
(8) (9)_Veterans’ Day;
(9) (10)_General Election Day;
(10) (11)-Thanksgiving Day, the fourth Thursday in November;
(11) (12)_Christmas Day;
(12) (13)_any statewide primary day;
(43) (14)_any Monday immediately following a Sunday upon which one of the foregoing holidays falls; and
(14) (15)_any other day when the clerk’s office is closed.
Deletions are indicated by the use of struck-through type. New language is indicated by underscoring.
This amendment is effective upon the filing of this opinion.
It is so ordered.
McDonald, c.j., overton, EHRLICH, SHAW and BARKETT, JJ., and ADKINS, J. (Ret.), concur.